DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al (US Patent Application Publication 2006/0061269) in view of Park et al (US Patent Application Publication 2022/0010069), for a showing of inherency only.
Regarding claim 1, Tsuchiya et al disclose a display device comprising:
a substrate 100;
a transistor [see paragraph 0143] on the substrate; and
a light-emitting device electrically connected to the transistor,
wherein the substrate comprises:
a first layer 102,
a second layer 103 between the first layer and the transistor, and
a third layer 105 between the second layer and the transistor,
the first layer comprises a first organic material and the third layer comprises a second organic material [see paragraph 0061].
While Tsuchiya et al do not disclose wherein the first organic material and the second organic material have different half-lives for a corona discharge, Tsuchiya et al do teach that the first organic material and the second organic material have different thicknesses, in particular wherein the second organic material layer has a tapered thickness. One such as Park et al teach that the half-life for a corona discharge of varies based on variables including thickness and the surface resistance, which effects the accumulation amount of electrostatic charge [see paragraphs 0082 and 0083; see also paragraph 0129 and Table 1]. Thus, one of ordinary skill in the art would recognized, based on the teachings of Park et al, that the half-lives for a corona discharge of the first organic material and the second organic material would be different from one another.
Regarding claims 5 and 6, the prior art of Tsuchiya et al, and furthermore as taught in Park et al, teach the display device of claim 1. Furthermore to the half-lives, Park et al would teach that the first layer is less in half-life than the third layer, based on the properties of the layers; furthermore, Park et al teach that the half-life of polyimide is in the range of 135-190 seconds [see paragraph 0129], which anticipates the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (US Patent Application Publication 2006/0061269) in view of Park et al (US Patent Application Publication 2022/0010069), for a showing of inherency only, and furthermore in view of Faris (US Patent Application Publication 2006/0240232).
Regarding claim 2, the prior art of Tsuchiya et al, and furthermore as taught in Park et al, teach the display device of claim 1. Tsuchiya et al do not teach wherein the first layer and the third layer are each manufactured utilizing an aromatic carboxylic acid and a polyamic acid generated by polymerizing a dianhydride monomer and a diamine monomer; however, Tsuchiya et al do disclose the use of polyimide for an organic material [see paragraph 0065]. One such as Faris discloses the formation of polyimide layers utilizing an aromatic carboxylic acid and a polyamic acid generated by polymerizing a dianhydride monomer and a diamine monomer [see paragraph 0032]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the polyimide layer of Tsuchiya et al by the process of Faris because it is a known method in the art for the manufacture of organic material layers, particularly of polyimide. 

Allowable Subject Matter
Claims 3, 4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 3, and claim 4 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a first content of the aromatic carboxylic acid for forming the first layer is different from a second content of the aromatic carboxylic acid for forming the third layer; regarding dependent claim 7, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the first layer and the third layer have substantially a same scattering vector (q) value in a small-angle X-ray scattering (SAXS); regarding dependent claim 8, and claims 9 and 10 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the first layer and the third layer are different in transmittance at a specific wavelength.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 11, and claims 12-15 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the first layer and the third layer have substantially a same scattering vector (q) value in a small-angle X-ray scattering (SAXS).
Regarding independent claim 16, and claims 17-20 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the first layer and the third layer are different in transmittance at a specific wavelength.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899